                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ROBERT P. BASTON,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-791-JD-MGG

 ROBERT E. CARTER, JR., et al.,

                     Defendants.

                                   OPINION AND ORDER

       Robert P. Baston, a prisoner without a lawyer, filed an emergency motion for a

federal investigation and protective custody. He proceeds on Eighth Amendment

claims of deliberate indifference to serious medical needs in connection with his

hepatitis C condition. ECF 15. In the instant motion, he alleges that he has been abused

and mistreated by correctional officers. He asks for protective custody and a federal

investigation into the use of force incidents, murders, suicides, and drug overdoses that

have occurred at correctional facilities throughout the State of Indiana. He also alleges

that correctional staff at the New Castle Correctional Facility have confiscated his legal

books and refuse to provide him with materials for legal work.

       The court construes the instant motion as requesting a preliminary injunction.

“The purpose of preliminary injunctive relief is to minimize the hardship to the parties

pending the ultimate resolution of the lawsuit.” Platinum Home Mortg. Corp. v. Platinum

Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). “In order to obtain a preliminary

injunction, the moving party must show that: (1) they are reasonably likely to succeed
on the merits; (2) no adequate remedy at law exists; (3) they will suffer irreparable harm

which, absent injunctive relief, outweighs the irreparable harm the respondent will

suffer if the injunction is granted; and (4) the injunction will not harm the public

interest.” Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th Cir. 2004).

       As an initial matter, the allegations in the motion are simply too vague to suggest

that Baston is likely to succeed on the merits of any claim or that he will suffer

irreparable harm without injunctive relief. Except for the allegations regarding legal

materials, he does not describe how he has been abused or mistreated, and it is unclear

how limited access to legal materials, by itself, could cause irreparable harm.

Additionally, even if Baston had provided sufficient detail, the court could not grant the

instant motion because it raises materially different concerns than those raised in the

complaint. See Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir.1997) (“A district

court should not issue an injunction when the injunction in question is not of the same

character, and deals with a matter lying wholly outside the issues in the suit.”); Devose

v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (“Thus, a party moving for a preliminary

injunction must necessarily establish a relationship between the injury claimed in the

party’s motion and the conduct asserted in the complaint.”). Therefore, this motion is

denied.

       Nevertheless, if Baston believes he is entitled to judicial relief based on the

conduct of correctional staff at the New Castle Correctional Facility, he should seek

such relief from the United States District Court for the Southern District of Indiana. See

28 U.S.C. § 1391(b)(2) (“A civil action may be brought in a judicial district in which a


                                                2
substantial part of the events or omissions giving rise to the claim occurred”). Further, if

Baston believes that limited access to legal materials will affect his ability to satisfy

deadlines in this case, he need only file a timely motion to extend that deadline.

       For these reasons, the court DENIES the motion for a preliminary injunction

(ECF 51).

       SO ORDERED on October 24, 2019

                                                        /s/ JON E. DEGUILIO
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               3
